UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 03-6799



In Re: BILLY RAY SMITH, a/k/a Billy Rae Smith,

                                                          Petitioner.



        On Petition for Writ of Mandamus.     (CA-02-848-2)


Submitted:   September 24, 2003           Decided:   October 22, 2003


Before LUTTIG, WILLIAMS, and MICHAEL, Circuit Judges.


Petition denied by unpublished per curiam opinion.


Billy Ray Smith, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Billy Ray Smith petitions for a writ of mandamus.     Mandamus

relief is available only when the petitioner has a clear right to

the relief sought.    See In re First Fed. Sav. & Loan Assn., 860

F.2d 135, 138 (4th Cir. 1988).       Further, mandamus is a drastic

remedy and should only be used in extraordinary circumstances. See

Kerr v. United States Dist. Court, 426 U.S. 394, 402 (1976); In re

Beard, 811 F.2d 818, 826 (4th Cir. 1987).   Mandamus may not be used

as a substitute for appeal. See In re United Steelworkers, 595 F.2d

958, 960 (4th Cir. 1979).

     Smith fails to show that the relief he seeks is unavailable in

the United States District Court for the District of Columbia or

that he meets the other requirements set forth above. Accordingly,

although we grant leave to proceed in forma pauperis, we deny the

petition for writ of mandamus.       We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.




                                                    PETITION DENIED




                                 2